DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
				1/ Claims 1, 4-7 and 9 are pending 
				2/ claims 1, 7 and 9 are independent
				3/ IDS filed 02/22/2021 has been considered
				4/ 112 rejection for claims 4 and 5 is withdrawn
				5/ claims 2, 3, 8, and 10 are cancelled

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
-Applicant argued that the combination does not explicitly disclose: 
“derive the concrete configuration by repeating adding a new pair of a new abstract configuration and new quantitative requirements obtained based on the concretizing rules to the search tree as a child node in case values which meet the new quantitative requirements in the pair exist”.
Examiner respectfully disagrees:
Akatsu discloses iteratively applying re-write rule (concretization rule) on inputs to produce a system indicated in fig. 15A that corresponds to the concretized configuration created by iterative process applied on subsequent pair of inputs starting from initial input indicated in fig. 10A and fig. 10B.
Fig. 10-fig. 12, and fig.14-fig. 15 discloses step by step process of iterative concretization of the end system (concretized configuration) indicated in fig. 15A and fig. 15B starting from initial input indicated in fig. 10A and fig. 10B. Iterative process is applied on each subsequent result from fig. 10 to fig. 15 to produce the final result. On each step, two inputs are used and re-write rule (concretization rule) is applied to produce updated two new inputs to be used for a subsequent step. Similarly, the re-write rule for that step is applied on the two new inputs to produce subsequent new two inputs for the subsequent step. The step by step process iteratively continues to until the last design is produced. The step starts at fig. 10 where the graph of fig. 10A (the abstract input) and the number of variable nodes in the search tree of fig. 10B (quantitative input) are processed by the rewrite rules of fig. 10C (concretization rule) to update the graph of fig. 10A to graph of fig. 11A (new abstract input for subsequent step) and the updated variable node (new quantitative input) in search tree parameters of fig. 11B. For the subsequent process, the updated graph of fig. 11A (the updated new abstract input) and the updated number of variable nodes (new quantitative input) in search tree parameters of fig. 11B are processed by the rewrite rule (concretization rule) of fig. 11C to produce the updated graph (subsequent new abstract input for subsequent step) indicated in fig. 12A and the updated variable node (subsequent new qualitative input for subsequent step) in tree parameter indicated in fig. 12B. The step by step process of applying a re-write rule on a pair of abstract and quantitative inputs to produce  updated pair of abstract and quantitative input to be used for subsequent step continues iteratively until the concretized system resembles fig. 15A. At each step, the found inputs are added to a search tree as a child node to the previous step and finally the tree grow to the one indicated in fig. 15B; [0081-0085] discloses the search unit 110 receives a graph (abstract input) for components to be designed including one variable node G0 (quantitative input), and initializes a search tree T, which corresponds to the graph for components to be designed, with the variable node G0 as the root node. Note that, if the graph for components to be designed includes multiple variable nodes (quantitative inputs), the search unit 110 initializes the corresponding search tree T to have a tree structure representing the hierarchical structure (child nodes) of the graph for components to be designed and to include only variable nodes. [0082] Subsequently, the search unit 110 searches the search tree T in order to determine an undefined variable node (quantitative input), to which a rewrite rule (concretizing rule) should be applied next, in the graph for components to be designed (Step 105)…the search unit 110 sets the undefined variable node thus searched out as v, and passes information on the variable node v (quantitative information) to the judgment unit 115 (Step 115).[0083]…the judgment unit 115 passes information on the applicable rewrite rule to the rule application unit 120.[0084] The rule application unit 120 having received the information on the rewrite rule replaces, with a partial graph indicated by partial graph information included in the received rewrite rule, the variable node v. [0085] Subsequently, the rule application unit 120 adds all variable nodes which are included in the partial graph indicated by the partial graph information, under the node to which the current search position P of the corresponding search tree T points (Step 130). In the current form, the prior arts teach the limitations taking broadest reasonable interpretation of the limitations. Only the claims determine the limits and bounds of the invention. Examiner suggests that further characterizing what the quantitative input is associated to and corresponds to in to the claims may differentiate from the prior arts. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, and 4-7, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aniszezky (US pg. no. 20080162107), further in view of Matsuo (US pg. no. 20020016955), further in view of Akatsu (US pg. no. 20100332444).
Regarding claim 1. Aniszezky discloses a system configuration derivation device (fig. 1, 105 discloses mapping rule and equivalency definition device) configured to:
 obtain as input an abstract configuration, ([0063] A user console (101) may be used to create an abstract configuration (100) and provide it to mapping rules and equivalency definitions service. Through mapping rules and equivalency definitions (105) such as those previously discussed, one or more concrete configurations (111, 110 respectively) are created (106, 108) by the system), and 
output a concrete configuration, which is information indicating the system configuration ([0063] A user console (101) may be used to create an abstract configuration (100), or an existing abstract configuration (previously designed) (100) may be accessed (102) by the process (10). Through mapping rules and equivalency definitions (105) such as those previously discussed, one or more concrete configurations (111, 110 respectively) are created (106, 108) by the system).  
But, Aniszezky discloses 
abstract configuration, which is information indicating a system configuration in which an undetermined part exists;
obtain as input quantitative requirements, which are 5numerical requirements required for a system, and in which at least one of numerical values are undetermined;
output a concrete configuration in which an undetermined part does not exist, and which meets the quantitative requirements;
However, in the same field of endeavor, Matsuo discloses abstract configuration, which is information indicating a system configuration in which an undetermined part exists (fig. 8, 43 discloses the configuration drawing (abstract configuration) with undetermined components to be inputted to the system as property data where it is used to generate concrete configuration file ; [0075] A product version manager 62 reads a product that is used in a system to be configured and its version from the input information (abstract configuration information), and selects a template that is used in the macro expansion that corresponds to determining undetermined parts of the abstract input; [0060] After the activation of the e-editor, a user (i.e., a system construction worker) selects a component from the tool box 40 and generates and draws a graphic of the component in the canvas 41 by (abstract input), for example, drag and drop of the component icon with a mouse (step 31). An icon dropped in the canvas screen generates a rectangle of the size specified by the default values (undetermined values) and draws it in the canvas 41; [0061] A default value (undetermined quantitative value) is input to a property of the generated component, in response to this generation. For example, they are a serial number, a component name, etc.; [0064] Selecting a graphic drawn in the canvas 41, a property of the component represented by that graphic is displayed in the input field of the property list 42. Data is input into the blank fields or the fields that can be changed, thereby inputting property values (step 32); [0065] In this way, a graphic is generated for one component and properties are input, while other components are added in the same way (step 33); [0068] The above steps are repeated until a desired system is configured. When the design is completed (the drawing part corresponds to abstract configuration), the operating environment configuration drawing is created and the data is sent as a property data that would be used to generate configuration file).
obtain as input quantitative requirements, which are 5numerical requirements required for a system, and in which at least one of numerical values are undetermined ([0064] Selecting a graphic drawn in the canvas 41, a property of the component represented by that graphic is displayed in the input field of the property list 42. Data is input into the blank fields (inputting quantitative requirement) or the fields that can be changed (undetermined value), thereby inputting property values that corresponds to quantitative requirement (step 32); [0065] In this way, a graphic (abstract configuration) is generated for one component and properties are input (quantitative requirement), while other components are added in the same way (step 33); [0068] The above steps are repeated until a desired system is configured. When the design is completed (the drawing part corresponds to abstract configuration and the property value of components corresponds to quantitative requirement), the operating environment configuration drawing is created and the data is sent as a property data that would be used to generate configuration file; fig. 8, discloses property values of the configuration drawing (abstract configuration) are included in creating property data of fig. 6, and fig. 11 of Matsuo to be used as input to generate configuration file;[0034] discloses Input Data (property values) that corresponds to quantitative value to the property list of the e-editor is sent to the configuration file generation server (the configuration file generation service 3)(step 7). The server that received properties records them and expands the configuration file template using the macro engine in the server (corresponds to determining value for undetermined property (numerical) value). In the macro expansion, the configuration file is generated by incorporating (determining the undetermined value) the received property values (quantitative requirements input information) (step 8); fig. 6 30-34 discloses the user prepares input information to be provided for configuration generator to generate configuration file based on the input. The input information comprises components associated in a drawing form and inputted property of the components (the property value corresponds to the quantitative value); [0074-0078] and fig. 10 discloses a configuration generation engine 61 receives input information (property data that corresponds to quantitative value) from the e-editor and performs a macro expansion as described later and generates configuration file based on input information; [0060-0070] discloses the user creates configuration drawing (abstract configuration) and enter property value (quantitative value) to the components of the drawing and pass the input to configuration file generator to generate configuration file).
output a concrete configuration in which an undetermined part does not exist, and which meets the quantitative requirements (fig. 3 discloses user sends input for configuration file generation through E-editor transmission to configuration file generation service; the service performs automatic configuration file generation (concretization) and customization based on the input; and send back configuration file to the user that corresponds to generating a configuration file where no undetermined value exist;  [0079-0080], [0093] and  FIG. 11 is a flowchart of an example of a configuration file generation method. First, the configuration file generation server receives property data (configuration drawing (abstract configuration) and property value see fig. 8 of Matsuo) from the e-editor (step 70). Thereafter, it expands a template 63 with macro expansion according to the product version using the received property data (i.e., input information to the e-editor) (step 71). As mentioned above, a template describes a portion to be replaced for the input properties with shadow properties. A shadow property is described with a token "_# #_", such as "_#property name #_". A macro engine identifies this token, searches for it using a property name, and replaces a portion surrounded by tokens with a corresponding property value. For example, if a property name "HOSTNAME" is described in the template as follows, [0080] HOSTNAME=_# HOSTNAME #.sub.—that corresponds to determining the undetermined value in the request…0093] In this way, a template is described using a token and expanded with macro expansion. This allows a shadow property to be replaced with a corresponding property value, thereby generating a configuration file automatically (step 72)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filled to combine the teaching of Aniszezky with Matsuo. The modification would allow inputting compressive information to an automatic configuration generating system, to enable configuration file synthesis of large systems that are difficult to design manually.
But, the combination does not explicitly disclose:
	wherein the system configuration derivation method comprises:
updating the quantitative requirements in a step-by-step manner, and concretizing the abstract configuration in a step-by-step manner to meet the quantitative requirements, based on the concretizing rules which are rules for concretizing the abstract configuration and updating the quantitative requirements;
	determining a pair of input abstract configuration and input quantitative
requirements as a root of a search tree; and
	deriving the concrete configuration by repeating adding a new pair of a new abstract configuration and new quantitative requirements obtained based on the concretizing rules to the search tree as a child node in case values which meet the new quantitative requirements in the pair exist.
	However, in the same field of endeavor, Akatsu discloses wherein the system configuration derivation method comprises:
	updating the quantitative requirements in a step-by-step manner, and concretizing the abstract configuration in a step-by-step manner to meet the quantitative requirements, based on the concretizing rules which are rules for concretizing the abstract configuration and updating the quantitative requirements (fig. 10, fig.14-fig. 15 discloses step by step process of iterative concretization of the end system indicated in fig. 15A and fig. 15B starting from initial input indicated in fig. 10A and fig. 10B. The step starts at fig. 10 where the graph of fig. 10A (the abstract input) and the variable node in the tree parameters of fig. 10B (quantitative input) are processed by the rewrite rules of fig. 10C (concretization rule) to update the graph of fig. 10A to graph of fig. 11A (updated abstract input for subsequent process) and the updated variable node in tree parameters of fig. 11B (updated quantitative parameter). For the subsequent process, the updated graph of fig. 11A (updated abstract input) and the updated variable nodes in tree parameters of fig. 11B (quantitative input) are processed by the rewrite rule (concretization rule) of fig. 11C to produce the updated graph indicated in fig. 12A and the updated variable node in tree parameter indicated in fig. 12B. The step by step process continues until the concretized system resembles fig. 15A; [0081-0085] discloses the search unit 110 receives a graph for components to be designed (abstract input) including one variable node G0 (quantitative input), and initializes a search tree T, which corresponds to the graph for components to be designed, with the variable node G0 as the root node. Note that, if the graph for components to be designed includes multiple variable nodes (quantitative inputs), the search unit 110 initializes the corresponding search tree T to have a tree structure representing the hierarchical structure of the graph for components to be designed and to include only variable nodes;  [0082] Subsequently, the search unit 110 searches the search tree in order to determine an undefined variable node (quantitative input), to which a rewrite rule (concretizing rule) should be applied next, in the graph for components to be designed (Step 10)…the search unit 110 sets the undefined variable node thus searched out as v, and passes information on the variable node v (quantitative information) to the judgment unit 115 (Step 115).[0083]… the judgment unit 115 passes information on the applicable rewrite rule to the rule application unit 120. [0084] The rule application unit 120 having received the information on the rewrite rule replaces…the variable node v thus searched out from the graph for components to be designed, i.e., the variable node v identified with rewrite-source identification information included in the received rewrite rule (Step 125). [0085] Subsequently, the rule application unit 120 adds all variable nodes which are included in the partial graph indicated by the partial graph information, under the node to which the current search position P of the corresponding search tree T points (Step 130). 
	determining a pair of input abstract configuration and input quantitative requirements as a root of a search tree ( [0081] discloses the search unit 110 receives a graph (abstract input) for components to be designed including one variable node G0 (quantitative input), and initializes a search tree T, which corresponds to the graph for components to be designed, with the variable node G0 as the root node; fig. 10A the graph  and fig. 10B the variable node associated with door lock input search tree corresponds to the abstract and quantitative input respectively), and 
	deriving the concrete configuration (fig. 15A corresponds to the concrete configuration created starting from initial input indicated in fig. 10A and fig. 10B as an input through iterative processes of applying re-write rules (concretization rules) to find and replace variable inputs) by repeating adding a new pair of a new abstract configuration (fig. 11A the new updated graph based on re-write rule of fig. 10C applied on fig. 10A) and new quantitative requirements(fig. 11B ECU1 in fig. 11B) obtained based on the concretizing rules (fig. 10C) to the search tree (tree of fig. 10B to produce tree of fig 11B. The iterative process continues until the search tree structure resembles the one in fig. 15B) as a child node in case values which meet the new quantitative requirements in the pair exist (fig. 10, fig.14-fig. 16 discloses step by step process of concretization of the end system (concretized configuration indicated in fig. 15A and fig. 15B (concretized configuration). The step starts at fig. 10 where the graph of fig. 10A (the abstract input) and the variable node in the tree parameters of fig. 10B (quantitative input) are processed by the rewrite rules of fig. 10C (concretization rule) to update the graph of fig. 10A to graph of fig. 11A (updated abstract input for subsequent process) and the updated variable node in tree parameters of fig. 11B (updated quantitative parameter). For the subsequent process, the updated graph of fig. 11A (updated abstract input) and the updated variable nodes in tree parameters of fig. 11B (quantitative input) are processed by the rewrite rule (concretization rule) of fig. 11C to produce the updated graph indicated in fig. 12A and the updated variable node in tree parameter indicated in fig. 12B. The step by step process continues until the concretized system resembles fig. 15A; [0081-0085] discloses the search unit 110 receives a graph (abstract input) for components to be designed including one variable node G0 (quantitative input), and initializes a search tree T, which corresponds to the graph for components to be designed, with the variable node G0 as the root node. Note that, if the graph for components to be designed includes multiple variable nodes (quantitative inputs), the search unit 110 initializes the corresponding search tree T to have a tree structure representing the hierarchical structure of the graph for components to be designed and to include only variable nodes. [0082] Subsequently, the search unit 110 searches the search tree T in order to determine an undefined variable node (quantitative input), to which a rewrite rule (concretizing rule) should be applied next, in the graph for components to be designed (Step 105)…the search unit 110 sets the undefined variable node thus searched out as v, and passes information on the variable node v (quantitative information) to the judgment unit 115 (Step 115).[0083]…the judgment unit 115 passes information on the applicable rewrite rule to the rule application unit 120.[0084] The rule application unit 120 having received the information on the rewrite rule replaces, with a partial graph indicated by partial graph information included in the received rewrite rule, the variable node v. [0085] Subsequently, the rule application unit 120 adds all variable nodes which are included in the partial graph indicated by the partial graph information, under the node to which the current search position P of the corresponding search tree T points (Step 130)). 
Regarding claim 4. The system configuration derivation device according to claim 1, further comprising: 
Matsuo discloses a quantitative requirement verification unit, implemented by a processor, and that verifies, when given quantitative requirements, whether or not there is a value assignment that meets the quantitative 30requirements ([0015] The step of automatically generating a configuration file comprises one of the steps of: replacing a shadow property included in the configuration file template with a property that is specific to the system. The verification performed to substitute shadow value with input  (quantitative requirement) corresponds to verifying the component performing the function corresponds to quantitative requirement verification unit; expanding a macro function included in the configuration file template recursively and replacing a property specified in the macro function with a property that is specific to the system; and expanding recursively according to a macro control statement included in the configuration file template and replacing the shadow property or the property specified in the macro function with a plurality of properties specific to the system. This allows automatically generating a configuration file with incorporating input data into the configuration editor);
 wherein the system configuration derivation device is configured to inquire whether or not there is a value assignment that meets the new quantitative requirements of the quantitative requirement verification unit by giving the quantitative requirement verification unit the newDocket No.: 3300002061US01 48 quantitative requirements ([0034] Input Data (property values) to the property list of the e-editor is sent to the configuration file generation server (the configuration file derivation service 3)(step 7). The server that received properties records them and expands the configuration file template using the macro engine in the server (inquiring). In the macro expansion, the configuration file is generated by incorporating the received property values (input information) (step 8); fig. 10, 61-66 discloses generating configuration file from user input and stored template. Determining the values to fill the template corresponding to user input corresponds to inquiring and verifying the correct value to enter in to template to produce the configuration file corresponds to verifying and the component performing the verification corresponds to quantitative requirement verification unit).  
Regarding claim 5. The system configuration derivation device according to claim 1, further comprising: 
a quantitative requirement verification unit, implemented by a processor, and  that verifies, when given quantitative requirements, whether or not there is a value assignment that meets the quantitative 5requirements ([0075] A product version manager 62 (a quantitative requirement verification unit) reads a product that is used in a system to be configured and its version (the component verifying version information corresponds to quantitative requirement verification unit) from the input information, and selects a template that is used in the macro expansion; [0079] discloses first, the configuration file generation server receives property data from the e-editor (step 70) (user) see fig. 3 of Matsuo. Thereafter, it expands a template 63 with macro expansion according to the product version using the received property data (i.e., input information to the e-editor) (step 71). As mentioned above, a template describes a portion to be replaced for the input properties with shadow properties (quantitative requirement verification). A shadow property is described with a token "_# #_", such as "_#property name #_". A macro engine identifies this token, searches for it using a property name, and replaces a portion surrounded by tokens with a corresponding property value. For example, if a property name "HOSTNAME" is described in the template as follows, [0080] HOSTNAME=_# HOSTNAME #.sub.-- [0081]  and a property value corresponding to a property name "HOSTNAME" is "srv0", then the following result is generated in the configuration file after the macro expansion. [0082] HOSTNAME=srv01 that corresponds to verifying). 
 a satisfiability information storage unit that, implemented by a processor, and tha stores pairs of the quantitative requirements given to the quantitative requirement verification unit and verification result, and responds to a query about whether or not there is a value assignment that meets the new quantitative requirements based on stored pairs (([0075] A product version manager 62 reads a product that is used in a system to be configured and its version from the input information, and selects a template that is used in the macro expansion. Storage of the template corresponds to a satisfiability information storage unit); and 
10a quantitative requirement determination unit, implemented by a processor and, that, when given the new quantitative requirements, queries about whether or not there is a value assignment that meets the new quantitative requirements to the satisfiability information storage unit ([0075] A product version manager 62 reads a product that is used in a system to be configured and its version  from the input information, and selects a template (the component selecting the right template corresponds to quantitative requirement determination unit) that is used in the macro expansion; [0079] FIG. 11 is a flowchart of an example of a configuration file generation method. First, the configuration file generation server (components of the server determining values of the component corresponds to quantitative requirement determination unit) receives property data (quantitative requirement) from the e-editor (step 70). Thereafter, it expands a template 63 with macro expansion (inquiry) according to the product version using the received property data (i.e., input information to the e-editor) (step 71). As mentioned above, a template describes a portion to be replaced for the input properties with shadow properties. A shadow property is described with a token "_# #_", such as "_#property name #_". A macro engine identifies this token (determining the value assignment), searches for it using a property name, and replaces a portion surrounded by tokens with a corresponding property value. For example, if a property name "HOSTNAME" is described in the template as follows, [0080] HOSTNAME=_# HOSTNAME #.sub.-- [0081] and a property value corresponding to a property name "HOSTNAME" is "srv0", then the following result is generated in the configuration file after the macro expansion. [0082] HOSTNAME=srv01. The component determining srv01 corresponds to quantitative requirement determination unit. The next limitation is a contingent limitation. The contingent limitations are mutually exclusive, only either one of the conditions can occur. MPEP in 2111.04 discloses that If the claimed invention may be practiced without either the first or the second conditions, then steps associated only with this limitation is required by broadest reasonable interpretation).
Regarding claim 6. The combination discloses the system configuration derivation device according to claim 1.
Matsuo discloses 20wherein the system configuration derivation device is configured to obtain the abstract configuration as input as a drawn graph and the quantitative requirements as input as text data and, output the concrete configuration as a graph (fig. 8 discloses the input provided to configuration generator to automatically generate configuration file. The drawing 43 corresponds to the abstract input (graph) and the property value assigned to components of the drawing in text form corresponds to quantitative value).  
Regarding claim 7. A system configuration derivation method comprising: 	
All other limitations of claim 7 are similar with the limitations of claim 1 above. Claim 7 us rejected on the analysis of claim 1 above.
Regarding claim 9. A non-transitory computer-readable recording medium in which a system configuration derivation program is recorded, the system configuration derivation program causing a computer to execute: 
All other limitations of claim 9 are similar with the limitations of claim 1 above. Claim 9 is rejected on the analysis of claim 1 above.














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-US pg. no. 20110218793
-US pg. no. 20150277940
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445